             Case 6:21-mj-01537-EJK Document 3 Filed 06/30/21 Page 1 of 1 PageID 14




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                                   CASE NO. 6:21-mj-1537-EJK

 MARC ANTHONY HAYES


                                                                                          AUSA: Ilianys Rivera
                                                                                             FPD: Erin Hyde
JUDGE:                Embry J. Kidd                 DATE AND TIME:                            June 20, 2021
                      United States                                                         2:53 P.M. – 3:13
                      Magistrate Judge              TOTAL TIME:                                    20 minutes

Courtroom:            4C

DEPUTY CLERK:         T. LeGros                     RECORDING: DIGITAL            Orlando_Digital_Transcripts
                                                                                         @flmd.uscourts.gov
INTERPRETER:          N/A                           PRETRIAL:                                Sonya Williams


                                             CLERK’S MINUTES
                                   INITIAL APPEARANCE/BOND HEARING
 DEFENDANT WAS ARRESTED TODAY

 Case called, appearances made, procedural setting by the Court.
 Court inquires of the defendant - No issue as to competency.
 Court advises defendant of his rights.
 Government advises of the charge and potential penalties.
 Defense oral motion for appointment of counsel- Motion granted; Court appoints FPD-Order to enter.
 FPD advises of her intention to withdraw as counsel due to a conflict, at such time CJA counsel will be appointed.
 Preliminary Examination hearing is scheduled 7/8/21 at 10:00 before this court-Notice to enter.
 Government oral motion for release-Motion granted; Order to enter.
 Defendant is released with conditions as set forth in the Order Setting Conditions of Release.
 Court advises government of the requirements pursuant to the Due Process Protections Act.
 Court adjourned.
